Citation Nr: 9901054	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  94-43 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased rating for trench feet, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 to November 
1945.

The veteran initially filed a claim in October 1946 for 
service connection for disabilities to include trench feet.  
By rating action of January 1947, service connection was 
granted for disabilities to include psychoneurosis and 
residual trench feet analogous of frozen feet.  In March 
1993, the veteran filed a claim for an increased rating for a 
nervous condition and trench feet.  This appeal arises from 
the August 1993 rating decision from the Boston, 
Massachusetts Regional Office (RO) that continued the 
evaluations of the veterans service connected anxiety 
disorder at 30 percent disabling and trench feet at 0 percent 
disabling.  A Notice of Disagreement was filed in September 
1993 and a Statement of the Case was issued in November 1993.  
A substantive appeal was filed in December 1993 with a 
request for a hearing at the RO before a Member of the Board. 

On December 11, 1995, a hearing was held at the RO before 
Iris S. Sherman, who is a member of the Board rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102 (West Supp. 1998).

By rating decision in August 1996, the RO reclassified the 
veterans service connected psychiatric disability as PTSD, 
and the evaluation of this disability was increased to 50 
percent.  The veteran has continued his appeal of the 50 
percent rating. By rating decision in September 1996, the 
evaluation of the veterans trench feet was increased to 10 
percent disabling.  The veteran has continued his appeal of 
the 10 percent rating.


REMAND

The veteran contends that the RO erred by failing to grant a 
rating in excess of 50 percent for PTSD and by failing to 
grant a rating in excess of 10 percent for trench feet.
 
The most recent Supplemental Statement of the Case was issued 
in September 1996.  Subsequent to that time, the regulations 
pertaining to psychiatric disorders were revised effective 
November 7, 1996.  The Board additionally notes that the 
regulations pertaining to rating cardiovascular disabilities, 
which include frozen feet, were revised effective January 12, 
1998.  The Court has held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs (Secretary) to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The Court, in this case, did not specifically 
address the issue as to what effective date to assign if the 
liberalizing change was the most favorable to the claimant.  
However, the Court later addressed this matter in DeSousa v. 
Gober, 10 Vet. App. 461 (1997).  As the Court noted, 
38 U.S.C.A. § 5110(g) provides:  [W]here compensation, 
dependency and indemnity compensation, or pension is awarded 
or increased pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue.  In 
this case, the RO has not had the opportunity to consider the 
pending claims under the revised criteria.

The current regulatory criteria pertaining to the rating of 
psychiatric disabilities is very specific.  A review of the 
psychiatric evidence of record reveals that it is inadequate 
to assess the current extent of impairment caused by the 
veterans PTSD.  In this regard, the Board notes that the 
Court has instructed that in cases involving the rating of 
psychiatric disorders, clinical findings must be related 
specifically to the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  Thus, another psychiatric 
examination which addresses both the old and revised criteria 
is needed prior to appellate review.

The revised regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are found in 
38 C.F.R. § 4.130, Codes 9201-9440 (1997) and are set forth 
in pertinent part below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships..70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships..50

38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  

Under regulations pertaining to psychiatric disabilities in 
effect prior to November 7, 1996, a 50 percent evaluation 
required that the ability to establish or maintain effective 
or favorable relationships with people be considerably 
impaired and that reliability, flexibility and efficiency 
levels be so reduced by reason of psychoneurotic symptoms as 
to result in considerable industrial impairment.  A 70 
percent evaluation required that the ability to establish and 
maintain effective or favorable relationships with people be 
severely impaired and that the psychoneurotic symptoms be of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
rating was assigned when the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9400 (1995).

A new examination is additionally necessary to accurately 
evaluate the veterans claim regarding trench feet, 
particularly under the revised criteria.  The revised rating 
criteria for cold injury residuals under Diagnostic Code (DC) 
7122 are as follows:

Cold injury residuals:  

With pain, numbness, cold sensitivity, or 
anthralgia10 

With pain, numbness, cold sensitivity, or 
anthralgia plus tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular 
punched out lesions, or osteoarthritis) 
of affected parts...................20 

With pain, numbness, cold sensitivity, or 
anthralgia plus two or more of the 
following:  tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular 
punched out lesions, or osteoarthritis) 
of affected parts...................30

38 C.F.R. § 4.112 (Effective January 12, 1998).

Diagnostic Code provisions in effect prior to January 12, 
1998 and pertaining to frozen feet are as follows:

Frozen feel, residuals of (immersion 
foot):

With mild symptoms, chilblains:
bilateral10
unilateral..10

With persistent moderate swelling, 
tenderness, redness, etc:
bilateral.30
unilateral...20

With loss of toes, or parts, and 
persistent severe symptoms:
bilateral50
unilateral..30

Note:  With extensive losses higher 
ratings may be found warranted by 
reference to amputation ratings for toes 
and combination of toes; in the most 
severe cases, ratings for amputation or 
loss of use of one or both feet should be 
considered.  There is no requirement of 
loss of toes or parts for the persistent 
moderate or mild under this diagnostic 
code. 

38 C.F.R. § Part 4, as in effect prior to January 12, 1998.

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for the 
disabilities at issue in recent years.  
After securing the necessary releases, 
the RO should obtain all records that 
have not already been obtained and 
associate them with the claims file.

2.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the current severity of his service 
connected PTSD.  The claims file should 
be made available and reviewed by the 
examiner in connection with the 
examination.  The examiner should be 
furnished with a copy of this remand.  
All indicated special tests and studies 
should be accomplished.  All disability 
must be viewed in relation to its 
history; and the report of examination 
should provide accurate and fully 
descriptive assessments of all clinical 
findings.  The psychiatrist must review 
the new and old rating criteria for 
mental disorders as set forth above.  The 
findings of the psychiatrist must address 
the presence or absence of the specific 
criteria set forth in the old and revised 
rating schedule.  The psychiatrist should 
also provide a full multiaxial 
evaluation, to include an opinion as to 
whether the veterans PTSD renders him 
unemployable, and the assignment of a 
numerical score on the Global Assessment 
of Functioning Scale (GAF Scale).  

3.  The veteran should be scheduled for a 
VA vascular examination to determine the 
current severity of his service connected 
trench feet.  The claims file should be 
made available and reviewed by the 
examiner in connection with the 
examination.  The examiner should be 
furnished with a copy of this remand 
which includes the new and old rating 
criteria.  All indicated special tests 
and studies should be accomplished.  The 
examination report must contain 
sufficient clinical information so that 
the Board may address each and every 
criteria to be considered under DC 7122 
(as currently constituted and as in 
effect prior to the recent change).  If 
feasible, those manifestations referable 
to co-existent vascular or neurological 
disabilities should be dissociated from 
service connected trench feet.  If not 
feasible, this fact should be noted.

4.  After completion of the requested 
development, the RO should review the 
veterans claims on the basis of all the 
evidence of record.  The increased rating 
claims for PTSD and for trench feet 
should be considered under both the old 
and the new rating criteria in accordance 
with the guidance expressed by the Court 
in Karnas v. Derwinski, 1 Vet. App. 308 
(1991) and DeSousa v. Gober, 10 Vet. App. 
461 (1997).  If the action taken remains 
adverse to the veteran in any way, he and 
his representative should be furnished an 
appropriate supplemental statement of the 
case (to include the consideration of the 
old and new cardiovascular and 
psychiatric rating criteria and 
recitation of the revised criteria).  
This must include a discussion as to 
whether it is more advantageous to rate 
the veteran under the old or revised 
criteria.  This should additionally 
include consideration and a discussion of 
38 C.F.R. § 3.655 if the veteran fails to 
appear for the scheduled examination.  In 
such case, the RO should include a copy 
of the notification letter in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded an opportunity to respond.
 
Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
